DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and its dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious a case comprising an upper surface and a plurality of side surfaces extending downwardly from the upper surface; a first printed circuit board (PCB) accommodated in the case and comprising formed thereon a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays; and a radome coupled to the case and configured to cover the first PCB, wherein the radome includes:  a cover surface having a flat shape facing the first PCB; a first wall surface connected to the cover surface; and a second wall surface connected to the cover surface and configured to face the first wall surface, wherein the cover surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface, wherein the first wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface, wherein the second wall surface of the radome comprises an outer surface and an inner surface closer to the first PCB than is the outer surface, wherein a distance between the inner surface of the first wall surface and the inner surface of the second wall 

Independent claims 12 and 16 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious a cover surface configured to cover a printed circuit board (PCB), on which a plurality of antenna arrays and an integrated circuit (IC) chip connected to the plurality of antenna arrays are formed, and having a flat shape facing the PCB; a first wall surface connected to the cover surface; a second wall surface connected to the cover surface and configured to face the first wall surface; wherein the cover surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface, wherein the first wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface, wherein the second wall surface of the radome comprises an outer surface and an inner surface configured to be closer to the first PCB than is the outer surface, wherein both of the inner surface of the first wall surface and the inner surface of the second wall surface are inclined with respect to an axis perpendicular to the cover surface. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648